SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 20, 2010 AMERICAN ELECTRIC POWER COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) 1-3525 New York 13-4922640 (Commission File Number) (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On December 20, 2010, American Electric Power Company, Inc. (the “Company”) announced that Nicholas K. Akins, 50, has been elected by the Company’s Board of Directors as President of the Company effective January 1, 2011. Mr. Akins has been Executive Vice President – Generation of the Company since 2006, and served as President and Chief Operating Officer of Southwestern Electric Power Company from 2004 to 2006. Michael G. Morris will remain the Chief Executive Officer and Chairman of the Board of the Company. A copy of the Company’s press release dated December 20, 2010, is attached hereto as Exhibit 99.1 and incorporated by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN ELECTRIC POWER COMPANY, INC. By: /s/ Thomas G. Berkemeyer Name: Thomas G. Berkemeyer Title Assistant Secretary December 20, 2010
